GODDARD, District Judge.
This is a motion by the defendant for a bill of particulars.
The plaintiff has pleaded its claims in a short and concise manner as provided by the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c. See Rule 8 and Forms contained in Appendix.
The complaint fairly informs the defendant of plaintiff’s claims against defendant and with sufficient particularity to enable defendant to answer.
 The function of a bill of particulars under the Federal Rules of Civil Procedure differs from that of the bill of particulars under the New York Code. In the Federal Courts a motion for a bill of particulars is made before answer and is the equivalent of a motion to make the complaint more definite and certain. Under the Code pleading a motion for a bill of particulars is made after issue is joined; and for the purpose of securing information for use in preparing for trial. The detailed information and particulars which the defendant desires should be obtained after joinder of issue by adopting the appropriate provisions of the Federal Rules of Civil Procedure, Rule 26 et seq.
Motion for bill of particulars is denied. Settle order on notice.